                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      HOT SPRINGS DIVISION

    DANIEL BRYCE HURLBUT                                                                                PLAINTIFF


    v.                                       Civil No. 6:18-cv-6088


    LIEUTENANT ADAM CLARK, et al.                                                                  DEFENDANTS

                                                      ORDER

         Before the Court is the Report and Recommendation filed October 31, 2018, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 6). Plaintiff Daniel Bryce Hurlbut has filed objections. (ECF No. 8). The Court finds

the matter ripe for consideration.

                                               I. BACKGROUND

         On September 12, 2018, Plaintiff filed this civil rights lawsuit pursuant to 42 U.S.C. §

1983, alleging that Defendants violated his constitutional rights while he was incarcerated in the

Arkansas Department of Correction – Ouachita River Unit. He alleges that Defendant Clark

approached him in his cell on July 24, 2018, and instructed him to submit to being handcuffed.

Plaintiff alleges that he refused and asked to call his lawyer. Plaintiff appears to allege that he was

not allowed to call his lawyer, but that Plaintiff then gave his lawyer’s information to a friend, who

attempted to call Plaintiff’s lawyer on his behalf. Plaintiff alleges that, at that time, Defendant

Clark used unlawful technology created by Defendant Security Technology Phone Company to

disrupt the call to Plaintiff’s lawyer. 1



1
 Plaintiff does not elaborate as to the identity of the friend who attempted to call Plaintiff’s attorney. However, based
on the allegation that Defendants Clark and Security Technology Phone Company disrupted the call, the Court
presumes that Plaintiff’s friend is also an inmate at the Arkansas Department of Correction – Ouachita River Unit.
         Plaintiff also alleges that, after this, “all security defendants” utilized excessive force when

Defendant Clark sprayed him with mace and when a cell-extraction team removed him from his

cell. He alleges further that Defendant Clark was deliberately indifferent to his medical needs

when he would not permit Plaintiff to see a nurse after being maced and instead left Plaintiff in a

cell without running water. Finally, Plaintiff alleges that “all security defendants” and Defendant

Faust retaliated against him for later filing a grievance and for calling his attorney by removing his

legal materials, hygiene products, clothes, and blanket from his cell. Plaintiff asserts all claims

against the respective defendants in both their individual and official capacities.

         On October 31, 2018, Judge Ford conducted a preservice screening of Plaintiff’s complaint

and recommends that the Court dismiss certain of Plaintiff’s claims for failure to state a claim upon

which relief may be granted. Specifically, Judge Ford finds that Plaintiff fails to allege any facts

to establish a causal link between any of his claims and Defendants Governor Hutchinson, Nurse

Goldman, Sergeant Sammy Jarrett, Sergeant Jason Clemons, Lieutenant Paul Walter, Sergeant

Mario Trobradovie, Sergeant Arrinn Delaney, Corporal McDonnell, and Major Kennie Bolden. 2

Judge Ford also finds that Plaintiff’s official capacity claims fail against all defendants in that they

are barred by the doctrine of sovereign immunity because the State of Arkansas and its agencies

have not consented to this suit. Judge Ford also finds that Plaintiff failed to state cognizable denial

of access to the courts claims against Defendants Clark and Security Technology Phone Company

because he failed to allege any injury resulting from his inability to use the phone to contact his

attorney and because a single instance in which the phone was inoperable does not rise to the level

of a constitutional violation. Judge Ford recommends that the Court dismiss the above-discussed



2
 Judge Ford noted that, although Plaintiff alleged that a cell-extraction team utilized excessive force against him, he
did not allege that Defendants Jarrett, Clemons, Walter, Trobadovie, Delaney, McDonnell, or Bolden were members
of that team.

                                                          2
claims. Judge Ford also finds that Plaintiff has asserted plausible claims of excessive force and

deliberate indifference against Defendant Clark and of retaliation against Defendants Clark,

Williams, and Faust. Judge Ford recommends that those claims remain.

        On December 20, 2018, Plaintiff filed objections to Judge Ford’s Report and

Recommendation. Pursuant to 28 U.S.C. § 646(b)(1), the Court will conduct a de novo review of

all issues related to Plaintiff’s specific objections.

                                          II. DISCUSSION

        Plaintiff objects to Judge Ford’s recommendation that the Court dismiss without prejudice

Defendants Jarrett, Clemons, Walter, Trobradovie, Delaney, McDonnell, and Bolden for failure to

allege any facts that establish a causal link between any of Plaintiff’s claims and those defendants.

Plaintiff also objects to Judge Ford’s recommendation that the Court should dismiss without

prejudice Plaintiff’s denial of access to the courts claims against Defendants Clark and Security

Technology Phone Company because he failed to allege any injury resulting from his inability to

use the phone and because a single instance in which the phone was inoperable does not rise to the

level of a constitutional violation.

        Before taking up Plaintiff’s specific objections, the Court will first address Judge Ford’s

recommendations that are not objected to.                Plaintiff does not object to Judge Ford’s

recommendation that the Court dismiss without prejudice his individual capacity claims against

Defendants Hutchinson and Goldman for failure to allege any facts to establish a causal link

between any of Plaintiff’s claims and those defendants. Plaintiff also does not object to Judge

Ford’s recommendation that the Court dismiss with prejudice all of Plaintiff’s official capacity

claims pursuant to the doctrine of sovereign immunity. Accordingly, the Court finds that those




                                                    3
claims should be dismissed as recommended. The Court will now address Plaintiff’s specific

objections.

       A. Causal Link

       Judge Ford finds that Plaintiff named Defendants Jarrett, Clemons, Walter, Trobradovie,

Delaney, McDonnell, and Bolden in his complaint but failed to allege any facts to establish a causal

link between any of his claims and those defendants. Accordingly, Judge Ford recommends

dismissal of those defendants.

       Plaintiff objects to this recommendation, arguing that Defendants Jarrett, Clemons, Walter,

Trobradovie, Delaney, McDonnell, and Bolden were part of the cell extraction team that allegedly

utilized excessive force on him. Plaintiff states that his complaint listed those defendants’

positions as “ERT,” which he now explains means “Emergency Response Team.” Although

Plaintiff concedes that he did not explain this in his complaint, he asks the Court to construe his

complaint leniently and to decline to dismiss Defendants Jarrett, Clemons, Walter, Trobradovie,

Delaney, McDonnell, and Bolden. As further support, Plaintiff attaches to his objections a major

disciplinary form prepared by Defendant Clark that names Defendants Jarrett, Clemons, Walter,

Trobradovie, Delaney, McDonnell, and Bolden as members of the cell extraction team that

removed Plaintiff from his cell.

       Upon consideration, the Court finds that Plaintiff’s individual capacity claims against

Defendants Jarrett, Clemons, Walter, Trobradovie, Delaney, McDonnell, and Bolden should

remain for service. It is true that Plaintiff’s complaint does not explain in detail the meaning

behind those defendants’ positions being listed as “ERT.” However, Plaintiff has since explained

the meaning of the abbreviation and provided additional evidence demonstrating that those

defendants were part of the cell extraction team involved in his claims. Judge Ford did not have



                                                 4
the benefit of this explanation or additional evidence to consider when preparing the instant Report

and Recommendation.

       The Court is satisfied with Plaintiff’s present explanation and evidence. Plaintiff proceeds

pro se in this case and, thus, his “complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007). Bearing this in mind, the Court finds that Plaintiff’s allegations are sufficient to state

individual capacity claims against Defendants Jarrett, Clemons, Walter, Trobradovie, Delaney,

McDonnell, and Bolden. Thus, those claims should not be dismissed for failure to allege a causal

link between those defendants and Plaintiff’s claims. Accordingly, the Court will depart from the

Report and Recommendation to the extent that it recommends dismissal of those defendants for

that reason.

       B. Denial of Access to Courts

       Plaintiff alleges in his complaint that Defendant Clark used unlawful technology created

by Defendant Security Technology Phone Company to prevent him from calling his lawyer after

Defendant Clark instructed him to submit to handcuffs. Judge Ford finds in the instant Report and

Recommendation that Plaintiff failed to state cognizable denial of access to the courts claims

against Defendants Clark and Security Technology Phone Company because he failed to allege

any injury resulting from his inability to use the phone and because a single instance in which the

phone was inoperable does not rise to the level of a constitutional violation. Accordingly, Judge

Ford recommends that the Court dismiss those claims without prejudice.

       Plaintiff’s objections to Judge Ford’s recommendation are not responsive to this issue. He

argues that Defendants Clark and Security Technology Phone Company should not be allowed to

deliberately disrupt a call to his attorney. Plaintiff argues further that Defendants Clark and



                                                 5
Security Technology Phone Company disrupted the call to his attorney so that Plaintiff’s attorney

would not be able to resolve the issue without the use of force. Plaintiff asserts that Defendants

did so because they wanted to use excessive force against him. Accordingly, Plaintiff argues that

the Court should not dismiss his claim against Defendants Clark and Security Technology Phone

Company.

       As Judge Ford correctly noted, prison officials must provide inmates with “meaningful

access to the courts.” Bounds v. Smith, 430 U.S. 817, 824 (1977). However, an inmate has no

standing to pursue a denial-of-access claim unless he can demonstrate he suffered prejudice or

actual injury as a result of the prison officials’ conduct. See Lewis v. Casey, 518 U.S. 343, 351-52

(1996). “To prove a violation of the right of meaningful access to the courts, a prisoner must

establish the state has not provided an opportunity to litigate a claim challenging the prisoner’s

sentence or conditions of confinement in a court of law, which resulted in actual injury, that is, the

hindrance of a nonfrivolous and arguably meritorious underlying legal claim.’” Hartsfield v.

Nichols, 511 F.3d 826, 831 (8th Cir. 2008). “Although prisoners have a constitutional right of

meaningful access to the courts, prisoners do not have a right to any particular means of access,

including unlimited telephone use.” Beaulieu v. Ludeman, 690 F.3d 1017, 1038-39 (8th Cir. 2012)

       Upon consideration, the Court agrees with Judge Ford. To assert a cognizable claim of

denial of access to the courts, Plaintiff must allege that Defendants Clark and Security Technology

Phone Company failed to give him a meaningful opportunity to litigate a claim challenging the

prisoner’s sentence or conditions of confinement in a court of law, which resulted in prejudice or

actual injury. Plaintiff has offered no allegations that, taken as true, show that he was denied an

opportunity to litigate a claim challenging his sentence or conditions of confinement in a court of

law. At most, Plaintiff appears to speculate in his objections that his attorney, if reached by his



                                                  6
unnamed friend, could have done something to prevent various defendants in this case from

utilizing excessive force against him. This is insufficient to make the necessary showing to assert

a cognizable claim. Furthermore, as Judge Ford pointed out, prisoners are not entitled to unlimited

telephone usage and, thus, one instance in which the telephone is inoperable is insufficient to give

rise to a constitutional violation, as Plaintiff alleges that he was able to subsequently contact his

attorney. 3 The Court finds that Plaintiff has failed to assert claims of denial of access to the courts

against Defendants Clark and Security Technology Phone Company. 4 Accordingly, the Court

finds that those claims should be dismissed as recommended.

                                              III. CONCLUSION

         Upon de novo review and for the reasons discussed above, the Court finds that the Report

and Recommendation (ECF No. 6) should be adopted to the extent that it recommends dismissal

of Plaintiff’s official capacity claims and Plaintiff’s individual capacity claims against Defendants

Hutchinson, Goldman, and Security Technology Phone Company.                                       The Report and

Recommendation is also adopted to the extent that it recommends dismissal of Plaintiff’s denial

of access to the courts claim against Defendant Clark in his individual capacity. Plaintiff’s

objections to those recommendations offer neither fact nor law which would cause the Court to



3
  The Court also notes that Plaintiff cites to no caselaw, and the Court is unaware of any, finding a constitutional
violation where a prisoner’s friend is unable to make a legal call on his behalf. To be sure, inmates may receive legal
assistance from fellow inmates if prison officials do not provide reasonable alternative assistance. Gassler v. Rayl,
862 F.2d 706, 707 (8th Cir. 1988). “There is, however, no right to . . . receive legal assistance from a jailhouse lawyer
independent of the right of access to the court.” Id. To begin with, the Court is unaware of caselaw indicating that
the “legal assistance” prisoners may receive from jailhouse lawyers involves the jailhouse lawyer calling the prisoner’s
attorney. Assuming arguendo that such authority existed, however, Plaintiff has neither alleged that his friend was a
jailhouse lawyer seeking to provide legal assistance, nor that Plaintiff was seeking his friend’s help because
Defendants would not provide him other reasonable access to the Courts. Accordingly, the Court finds that Plaintiff’s
claims fail to the extent that they are premised on one instance of his friend’s inability to call Plaintiff’s lawyer.
4
  As Judge Ford notes, to the extent that Plaintiff intended his claim to assert a violation of due process because his
attorney was not contacted prior to some unspecified, internal administrative due process hearing, the claim would
likewise fail, as it is well settled that a lawyer need not be made available to an inmate in connection with an
administrative due process hearing. Washington v. Harper, 494 U.S. 210, 236 (1990).

                                                           7
deviate from Judge Ford’s Report and Recommendation. Accordingly, Plaintiff’s official capacity

claims are hereby DISMISSED WITH PREJUDICE. Plaintiff’s individual capacity claims

against Defendants Hutchinson, Goldman, Security Technology Phone Company are hereby

DISMISSED WITHOUT PREJUDICE. Plaintiff’s denial of access to the courts claim against

Defendant Clark in his individual capacity is also DISMISSED WITHOUT PREJUDICE.

       The Court declines to adopt the Report and Recommendation to the extent that it

recommends dismissal of Plaintiff’s individual capacity claims against Defendants Jarrett,

Clemons, Walter, Trobradovie, Delaney, McDonnell, and Bolden. Those individual capacity

claims—along with Plaintiff’s individual capacity claims of excessive force and deliberate

indifference against Defendant Clark and of retaliation against Defendants Clark, Williams, and

Faust—shall remain for service.

       IT IS SO ORDERED, this 15th day of January, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          United States District Judge




                                              8
